ACCEPTED
                                                                            02-15-00106-CV
                                                                 SECOND COURT OF APPEALS
                                                                      FORT WORTH, TEXAS
                                                                       3/25/2015 3:23:10 PM
                                                                             DEBRA SPISAK
                                                                                     CLERK




         IN THE COURT OF APPEALS                           FILED IN
                                                    2nd COURT OF APPEALS
                                                      FORT WORTH, TEXAS
  SECOND COURT OF APPEALS DISTRICT                  03/25/2015 3:23:10 PM
                                                        DEBRA SPISAK
            FORT WORTH, TEXAS                                Clerk



               No. 2-15-00106-CV



In re Todd Durden,

        Relator,




__________________________________________________________________

                      REPORTER’S SWORN RECORD
__________________________________________________________________


                                   Todd A. Durden
                                   State Bar of Texas No. 06276680

                                   THE DURDEN LAW FIRM
                                   131 E. Vine St.
                                   Keller, Texas 76248
                                   Tel: (817) 431-0099
                                   Fax: (817) 431-0096
                                   Email: durdenlawyer@att.net
                                   Relator
                                                                               1


 1                     R E P O R T E R ' S             R E C O R D

 2

 3                                     VOLUME 1 OF 1

 4                          Trial Court Cause No. 324-551602-14

 5   IN THE MATTER OF THE                  )(    IN THE DISTRICT COURT
     MARRIAGE OF:                          )(
 6   BETTE JILL SCOTT                      )(    TARRANT COUNTY, TEXAS
     AND                                   )(
 7   CALVIN GREGORY SCOTT                  )(    324TH JUDICIAL DISTRICT

 8

 9

10   ***********************************************************************

11                                  MOTION FOR CONTEMPT

12   ***********************************************************************

13

14                     BE IT REMEMBERED that on the 24th, day of

15   September, 2014, the above-entitled and numbered cause came

16   on for hearing before the Honorable Beth A. Poulos,

17   Associate Judge of the 324th District Court, Fort Worth,

18   Tarrant County, Texas, and whereupon the proceedings

19   hereinafter contained were had of record:

20                     Proceedings were reported by Stenotype Method.

21

22

23

24

25




                                  Kelvin E. Johnson, CSR
                                                         2


 1               A P P E A R A N C E S

 2

 3   MR. ROBERT T. STITES
          ATTORNEY AT LAW
 4        State Bar of Texas No. 19251900
          933 W. Weatherford Street, Ste. #200
 5        Fort Worth, Texas 76102-1812
          Phone No. (817) 336-7577
 6        Fax No. (817) 336-7583

 7                    ATTORNEY ON BEHALF OF MOVANT

 8

 9   MR. TODD A DURDEN
          THE DURDEN LAW FIRM
10        State Bar of Texas No. 06276680
          131 East Vine Street
11        Keller, Texas 76248
          Phone No. (817) 431-0099
12        Fax No. (817) 431-0096

13                    ATTORNEY ON BEHALF OF RESPONDENT

14

15

16

17

18

19

20

21

22

23

24

25




                  Kelvin E. Johnson, CSR
                                                                                         3


 1                  C H R O N O L O G I C A L               I N D E X

 2                                     VOLUME NO. 1

 3                               MOTION FOR CONTEMPT

 4   September 24th, 2014                                                       PAGE

 5   PROCEEDINGS........................................................ 4

 6                          M O V A N T ' S   E V I D E N C E

 7   WITNESS:
                              Direct               Cross           Voir Dire
 8   CALVIN G. SCOTT          10                   N/A             N/A
     ROBERT T. STITES         20                   23              N/A
 9

10

11                              E X H I B I T   I N D E X
                                       M O V A N T
12
     NUMBER                   MRKD         IDNTD           OFFRD         RECD          VOL
13   PX-EXHIBIT NO. 1:        15           15              15            17            1
     PX-EXHIBIT NO. 2:        18           18              18            20            1
14

15

16                              E X H I B I T   I N D E X
                                   R E S P O N D E N T
17
     NUMBER                   MRKD         IDNTD           OFFRD         RECD          VOL
18   RX-EXHIBIT NO. 1:        24           24              24            25            1

19

20
     COURT REPORTER'S CERTIFICATE........................................31
21

22

23

24

25




                                 Kelvin E. Johnson, CSR
                                                                                       4


 1                                P R O C E E D I N G S

 2

 3                       THE COURT:    All right.    The Court calls Cause Number

 4   324-5516o2-14, in the matter of the marriage of "Bette" or "Bette" --

 5                       MRS. SCOTT:    It's "Bette Jill".    I go by "Jill".

 6                       THE COURT:    -- Scott and Calvin Gregory Scott.

 7                       The matter that we are undertaking today is the Motion

 8   for Enforcement and for Sanctions.        And at this point the Court will take

 9   Judicial Notice of it's file.     And, specifically, the Motion for

10   Enforcement and for Sanctions that were filed on August 28th, 2014.

11                       Is the Movant ready?

12                       MR. STITES:    Yes.

13                       THE COURT:    Is the Respondent ready to go forward?

14                       MR. DURDEN:    Yes, your Honor.

15                       THE COURT:    Mr. Stites.

16                       MR. STITES:    May it please the Court.    May I make a

17   statement to you?

18                       THE COURT:    Yes.

19                       MR. STITES:    When I'm done, I'm going to ask you to take

20   notice of the underlying Court Order, the relevant portions of which are

21   cited in the Motion for Enforcement and for Sanctions of which you just

22   stated.

23                       Calvin Gregory Scott doesn't believe that these orders

24   apply to him.   On August the 25th, I received a fax, an email and a

25   certified letter, all three, from Attorney Durden admitting that his




                                 Kelvin E. Johnson, CSR
                                                                                  5


 1   client, Number 1; accessed community funds, to wit, the Texas Trust

 2   Certificate Of Deposit, the identification number is correctly stated on

 3   Page 2 of our enforcement motion, cashed it out in the amount of

 4   $70,089.00, deposited half of that amount, approximately $35,042.00, into

 5   Attorney Durden's IOLTA Trust Account for prospective, apparently, attorney

 6   fees.   The remainder, and this is according to Mr. Durden's fax, letter and

 7   certified letter to me, dated August 25th, the remainder of the funds were

 8   allegedly deposited into a new Texas Trust Account, the account number is

 9   correctly recited on my contempt pleading, in the name only of Calvin

10   Gregory Scott.   This was done without the signed written agreement of the

11   parties; without any order of the Court in advance.    The reason that

12   sanctions have been asked for is that it is apparent to me that Mr. Durden

13   was complicit in this action either by advising his client to take the

14   action or certainly after he cashed out this CD.    Which, obviously, cost

15   the community estate whatever accrued interest was there.    He had the

16   monies to be placed under his control and in his trust account for attorney

17   fees that he had not even yet rendered.

18                      I've got a proposed order which, again, I'm asking that

19   Mr. Scott be held in contempt.   I'm not asking for incarceration.    I'm

20   asking that he be found in contempt, however.   That he pay a fine.    That he

21   pay my attorney fees.   And that Mr. Durden be sanctioned in a monetary

22   amount for his actions, his obvious actions, in being complicit with this

23   Court Order violation or maybe even advising his client to take these

24   actions.

25                      And with that statement, I'm ready to proceed, your




                                Kelvin E. Johnson, CSR
                                                                                       6


 1   Honor.

 2                      MR. DURDEN:    If I may briefly respond, your Honor.

 3                      THE COURT:    Yes.

 4                      MR. DURDEN:    May it please the Court.    The subject of

 5   attorney fees and the payment of those attorney fees have been at issue

 6   between the parties.     There had been discussions -- there's a letter in the

 7   Court's file of which you've taken Judicial Notice.       And attorney fees had

 8   been paid by Mrs. Scott to Mr. Stites throughout this case.       The -- I will

 9   say there was a letter that Mr. Stites has referenced, but one thing that's

10   very important, your Honor, one thing and I have this in two letters that

11   I've written to him, one-half was paid toward attorney fees and expenses.

12   The other half was put into an account of both parties' name.       This

13   documentation was provided to them immediately.       And it's simply a false

14   statement in a pleading for him to say it was put in to an account with his

15   name only.   I expect that there would be a copy of the checkbook for this

16   new account that has both names.     And in showing that, no, this was not

17   money that was taken out and accessed in such a way that prohibited, as to

18   the remainder of the CD, the other party from accessing of that.

19                      Finally, there were two separate letters bringing that to

20   Mr. Stites' attention.     I'm concerned that he's here saying that it's in

21   Mr. Scott's sole name only.     I'm concerned about that representation.     I

22   will say that after he and I called to discuss the attorney fees issue,

23   okay -- It was actually a Certificate of Conference of his filing the

24   motion.   I said I don't agree with you, but I will preserve the money in my

25   IOLTA Account.   So all of the money is there.    And it is there today.     So




                                  Kelvin E. Johnson, CSR
                                                                                         7


 1   as far as there's been no depleting.    And this was my -- and I have --

 2   Again, this is a letter I actually sent this before I received by mail, a

 3   certified mail copy of his motions.    But it was -- It's been Mr. Scott's

 4   intent at all times to follow the letter and spirit of the order.      I

 5   understand the Court's reading.    I understand the Court's reading.       But I

 6   will certainly say as far as his position in this case, he understands

 7   there's -- there was a -- there was a savings account from which attorney

 8   fees were being paid which no longer has any funds.    After the mediation,

 9   both sides were going to need to have attorney fees to move forward.         Now,

10   would it have been more -- I guess that's what I would say, that a good

11   faith effort was made to comply with the orders and to present this issue

12   to the Court.   And I will just tell you right away, I understand the way

13   that you are reading that, and I will just tell the Court I'm sorry.         I did

14   not read it that way.   My client didn't read it that way.   But we've done

15   everything we can to try to bring this issue before the Court and do so in

16   a way that respects the parties and their rights, their right to be

17   properly represented in this action.    And to avail themselves of the rights

18   of the orders therein presented.

19                      Thank you, your Honor.

20                      THE COURT:   We are going to go off the record for one

21   moment.

22                                   (At this time a discussion was
                                     held off the record, after which
23                                   the Proceedings continued as
                                     follows:)
24

25                      THE COURT:   Mr. Stites, call your first witness.




                                Kelvin E. Johnson, CSR
                                                                                      8


 1                        MR. STITES:    My first witness would be Calvin Gregory

 2   Scott, adversely, under the Adverse Witness Rule.

 3                        THE COURT:    You have asked for jail time?

 4                        MR. STITES:    No, specifically, not.   I asked for a

 5   finding of contempt, a fine and attorney fees and sanctions against

 6   Attorney Durden for being complicit in this.

 7                        THE COURT:    I think if you ask for a finding of contempt,

 8   it is a sanction that the Court can make and confine the Respondent to

 9   jail.     So I am going to give him his 5th Amendment warning.

10                        MR. STITES:    Very good.

11                        THE COURT:    Mr. Scott, you are charged with contempt of

12   this Court.    As such, you are entitled to be represented by an attorney.

13   If you are too poor to afford one, a Court appointed attorney will

14   represent you.    You are entitled to have a record of this hearing made by a

15   Court Reporter.     And standing besides you is a competent attorney.    And you

16   have the Court Reporter taking down all of this.       So those rights have been

17   protected by you so far.

18                        The contempt charge against you must be proven beyond a

19   reasonable doubt.     You have the right to remain silent and not make any

20   statements and you may not be forced to testify in this hearing if you do

21   not wish to do so.

22                        If the written charging instrument requests you be

23   imprisoned more than six months or requests you be fined more than $500.00,

24   you have a right to a Jury.       And neither of those provisions are in the

25   motion.    So you do not have the right to a Jury here today.




                                  Kelvin E. Johnson, CSR
                                                                                     9


 1                     Do you understand these warnings?

 2                     MR. SCOTT:    Yes.

 3                     THE COURT:    Thank you.

 4                     MR. DURDEN:    Your Honor, my client invokes his 5th

 5   Amendment privilege.

 6                     THE COURT:    Okay.

 7                     MR. STITES:    I have the right -- I respect that.     I do

 8   have the right to ask him some questions and have him invoke whatever he's

 9   going to invoke in response to my questions.

10                     THE COURT:    Right.

11                     Please take the stand.

12                     Mr. Durden, be vigilant.

13                     MR. DURDEN:    Thank you, your Honor.

14                     THE COURT:    Mr. Stites.

15                     MR. STITES:    Judge Poulos, I said this earlier in my

16   opening statement --

17                     THE COURT:    Yes --

18                     Be seated please.

19                     MR. DURDEN:    Yes.

20                     THE COURT:    The que to the witness that you are making an

21   objection and that he shouldn't answer the question is you on your feet.

22   Otherwise, I would appreciate you stay seated so that que remains obvious

23   to him.

24                     MR. DURDEN:    Thank you, your Honor.

25                     MR. STITES:    May it please the Court.




                               Kelvin E. Johnson, CSR
                                                                                     10


 1                       THE COURT:    Yes.

 2                       MR. STITES:    Can I address you by standing?

 3                       THE COURT:    I thought you were going to ask this witness

 4   questions.

 5                       MR. STITES:    I am.   I said this in my opening statement,

 6   but I would ask you to take notice of the underlying Court Order signed

 7   March 21st, 2014.   The relevant portions of which are recited in the Motion

 8   for Enforcement and for Sanctions filed August 28th.      You did take notice

 9   of the motion.

10                       THE COURT:    The Court will take Judicial Notice of the

11   temporary orders entitled temporary orders in the file which were signed by

12   me on March 21st of 2014.

13                       MR. STITES:    Thank you very much.

14                       May I proceed?

15                       THE COURT:    Yes, you may.

16

17                                CALVIN GREGORY SCOTT

18   said witness, having been first duly cautioned and sworn, was

19   called as a witness on behalf of the MOVANT, and

20   testified as follows, to-wit:

21

22                                    DIRECT EXAMINATION

23

24   BY MR. STITES:

25         Q.     You are Calvin Gregory Scott; is that true?




                                 Kelvin E. Johnson, CSR
                                                                                  11


 1                       MR. DURDEN:    Your Honor, my client invokes his 5th

 2   Amendment privilege.

 3                       MR. STITES:    I can ask him who he is and prove -- One of

 4   my burdens is to prove that he is the Respondent.     He is the obligor on the

 5   temporary orders.   I don't think that's in dispute, but I believe I have to

 6   give evidence to you in that regard.

 7                       MR. DURDEN:    Your Honor, it's my position that he doesn't

 8   have to testify at all.   If he wishes to overrule my objection --

 9                       THE COURT:    I am overruling your objection.

10                       Thank you.

11                       MR. STITES:    May I redirect the question?

12                       THE COURT:    Yes.

13         Q.    (BY MR. STITES:)      You are Calvin Gregory Scott?

14                       MR. DURDEN:    I re-urge my objection, your Honor.

15         A.    Yes.

16                       THE COURT:    If you are going to object, if you want me to

17   rule on it, you need to stand and make your objection.

18                       MR. DURDEN:    Thank you, your Honor.

19                       THE COURT:    Your client has answered because you were not

20   on your feet.

21                       MR. DURDEN:    Thank you.

22                       THE COURT:    Thank you.

23                       It is overruled in any case.

24         Q.    (BY MR. STITES:)      Mr. Scott, you are married to Bette Jill

25   Scott; is that true?




                                 Kelvin E. Johnson, CSR
                                                                                     12


 1                      MR. DURDEN:    Your Honor, my client invokes his 5th

 2   Amendment privilege not to answer the question.

 3                      THE COURT:    Overruled.

 4                      I didn't mean for you to object -- When I said, "be

 5   vigilant", I mean when you hear a question that deals with the enforcement

 6   that might incriminate your client, then that's when I think that you need

 7   to object.   But you don't have to object to every question proposed to your

 8   client.   Because I will overrule them as we go along.     And all you are

 9   doing is making the proceedings lengthy in nature and repetitive.

10                      MR. DURDEN:    I don't wish to tire the Court.   I wish then

11   to make a running bill.   It's my position that my client should not even be

12   able to be called as a witness under the 5th Amendment.      I understand the

13   Court has overruled my objection on that.     I would ask the Court then to

14   make a running bill as to every question asked of my client, of Mr. Scott,

15   that I would be objecting to the question on the basis of the 5th Amendment

16   privilege, and that your ruling would be overruled until I -- if I make no

17   objection and then if I make -- re-urge the objection that you can rule on

18   it.

19                      THE COURT:    I don't believe there's any such thing as a

20   running bill.   But what I will do is give you an opportunity to make a bill

21   at the conclusion of the hearing to that effect.     But I don't want to

22   impose any kind of chilling effect on appropriate objections which deal

23   with the enforcement and may tend to incriminate your client.

24                      MR. DURDEN:    Thank you, your Honor.

25                      MR. STITES:    May I proceed?




                                Kelvin E. Johnson, CSR
                                                                                    13


 1                      THE COURT:    Yes.

 2         Q.    (BY MR. STITES:)     Mr. Scott, you are the same Calvin Gregory

 3   Scott named as Respondent in the temporary orders signed on March 21st,

 4   2014; is that true?

 5                      MR. DURDEN:    I object, your Honor, on the basis of the

 6   5th Amendment privilege.   That's one of the elements he has to prove.    My

 7   client does not have to establish --

 8                      THE COURT:    Sustained.

 9         Q.    (BY MR. STITES:)     Well, are you the Respondent in this divorce

10   case, Mr. Scott?

11                      MR. DURDEN:    Your Honor, I object again on the 5th

12   Amendment privilege.   He doesn't --

13                      THE COURT:    Overruled.

14         A.    Yes.

15                      MR. STITES:    Based on that, can the record reflect that

16   we have identified Calvin Gregory Scott, the person that's now testifying,

17   as the one in the same Respondent in the Motion for Enforcement and for

18   Sanctions indicated in the pleading of August 28th and reference to the

19   order of March 21st, 2014.

20                      THE COURT:    The record reflects what the record reflects.

21                      MR. STITES:    Thank you very much.

22                      THE COURT:    You are welcome.

23         Q.    (BY MR. STITES:)     Mr. Scott, Mr. Durden represents you today;

24   is that true?

25                      MR. DURDEN:    No objection, your Honor.




                                  Kelvin E. Johnson, CSR
                                                                                           14


 1            A.       Yes.

 2            Q.       He represented you on August the 25th, 2014; is that true?

 3                            MR. DURDEN:    I would object, your Honor, on the 5th

 4   Amendment privilege.

 5                            THE COURT:    Overruled.

 6                            MR. DURDEN:    I'm going to object on the basis of

 7   relevancy.

 8                            MR. STITES:    Well, like I said in my opening statement,

 9   on August the 25th, 2014, Attorney Durden sent me a lengthy fax, email,

10   regular mail letter --

11                            THE COURT:    Do you have a legal response to the legal

12   objection of relevance?

13                            MR. STITES:    The answer is "yes".   His agent, Mr. Durden,

14   made admissions in a written letter to me of August the 25th, where he

15   admits he, Mr. Durden, admits the allegations contained in the contempt

16   pleading.

17                            MR. DURDEN:    That's why the 5th Amendment applies, your

18   Honor.        First of all, because he's trying to establish that an agency

19   relationship exists.        Secondly, the -- I would ask the Court to take -- We

20   are taking up, my understanding is, the contempt issue.           Which is the

21   quasi-criminal action, not the sanctions action, only the quasi-criminal

22   action.

23                            THE COURT:    It's all in the motion.

24                            MR. DURDEN:    I understand that, your Honor.   But the --

25   My position is this witness can not be asked questions as to whether he




                                      Kelvin E. Johnson, CSR
                                                                                    15


 1   made statements or made statements through us.

 2                      THE COURT:    The witness may answer the question as to

 3   whether you represented him on a date, sir.

 4                      Overruled.

 5                      MR. DURDEN:    Thank you, your Honor.

 6                      MR. STITES:    May I redirect the question?

 7                      THE COURT:    Yes.

 8         Q.    (BY MR. STITES:)     Mr. Scott, did Mr. Durden represent you on

 9   August the 25th, 2014?

10         A.    Yes.

11         Q.    Did he have the right as your lawyer on August 25th, 2014, to

12   state your legal position with respect to issues in this divorce case?

13                      MR. DURDEN:    Objection, 5th Amendment privilege.

14                      MR. STITES:    I would really think that that's obviously

15   inherent with everything that we have happening here.      I think it's a fair

16   question.

17                      THE COURT:    Let's go go off the record.

18                                    (At this time a discussion was
                                      held off the record, after which
19                                    the Proceedings continued as
                                      follows:)
20
                                      (At this time Movant's Exhibit
21                                    No. 1 was marked for identification,
                                      after which, the Proceedings continued
22                                    as follows:)

23                      THE COURT:    Mr. Stites has offered Movant's 1 in the form

24   of a letter from The Durden Law Firm dated August 25th of 2014.

25                      Mr. Durden, any objection as to the admission of Movant's




                                Kelvin E. Johnson, CSR
                                                                                   16


 1   1?

 2                      MR. DURDEN:    Yes, your Honor.    I object to this letter as

 3   not being the admission of the alleged contemptnor.      I object to this

 4   letter as being hearsay.   And I object on the 5th Amendment privilege.

 5                      MR. STITES:    May I respond?

 6                      THE COURT:    Yes.

 7                      MR. STITES:    I think that I have established, I don't

 8   think I really need to establish, that on August 25th, Mr. Durden was

 9   Mr. Scott's lawyer, his agent.    And he has the right to speak for him, as

10   agent.   And any admissions that the lawyer made with regard to the facts

11   relevant to this case, which these admissions clearly are right spot on,

12   are put on Mr. Scott.   So that the objection that was made is not a good

13   objection.   He's relied on this, and even argued this.     He doesn't deny it

14   happened.

15                      THE COURT:    The objection is overruled.

16                      MR. DURDEN:    Your Honor, briefly, one further thing.

17                      Relevancy as to this letter.      This letter does not state

18   that Mr. Scott in anyway -- It does not state --

19                      THE COURT:    Overruled as to relevance.

20                      Anything else?

21                      MR. DURDEN:    Yes.   Your Honor, I object because it's not

22   a statement that the alleged contemptnor --

23                      THE COURT:    What's your legal objection?

24                      MR. DURDEN:    There's no showing of an adoption of this

25   statement by the principal.




                                Kelvin E. Johnson, CSR
                                                                                      17


 1                     THE COURT:    Overruled.

 2                     Anything else?

 3                     MR. DURDEN:    I object on the basis of the 5th Amendment

 4   privilege.

 5                     THE COURT:    You did already.     And I overruled it.

 6                     Anything else?

 7                     MR. DURDEN:    No, your Honor.

 8                     THE COURT:    It's admitted.

 9                     MR. STITES:    Could I ask the Court to do two things:

10   Number 1, to look at the third page of this document, the Texas Trust

11   Credit Union membership application, to wit the account that was opened

12   with the $35,000.00 that wasn't put in Mr. Durden's trust account, and draw

13   your attention to the fact at the very top of the page under the account

14   number it says, "Ownership Type:    Single Party".    If you look down you see

15   the signature of Calvin G. Scott.

16                     THE COURT:    I see that.

17                     MR. STITES:    Thank you very much.     Could I also draw --

18   This concerns the issue of the sanctions.     Could I also direct the Court's

19   attention to the second paragraph of the letter, Page 1, "Accordingly, my

20   client has accessed community funds pursuant to Texas Family Code Section

21   1. -- 3.102 for litigation."

22                     THE COURT:    "Expenses".

23                     MR. STITES:    If you look at that section, which I have,

24   that has not a darn thing to do with litigation, litigation expenses.      It

25   deals with sole management of community property in a marital context.      So




                               Kelvin E. Johnson, CSR
                                                                                        18


 1   the legal basis for which he has apparently recommended his client, or been

 2   complicit with his client, is wrong.        It doesn't deal with this at all.      So

 3   I would ask the Court to consider that.

 4                        And I'll also ask the Court to consider Exhibit Number 2,

 5   which is my immediate response to Attorney Durden saying hold your horses.

 6   Where is my "hold your horses" letter?

 7                                      (At this time Movant's Exhibit
                                        No. 2 was marked for identification,
 8                                      after which, the Proceedings continued
                                        as follows:)
 9

10                        THE COURT:    Any objection?

11                        MR. DURDEN:    Yes, your Honor.

12                        Hearsay.

13                        THE COURT:    Sorry?

14                        MR. DURDEN:    Hearsay.

15                        THE COURT:    Mr. Stites?

16                        MR. STITES:    My letter -- I would be happy to testify.

17   It's my letter to him.

18                        THE COURT:    You are not a party to this case.    So what's

19   your response?

20                        MR. STITES:    My response is:    I wrote the letter to him

21   and it's a basis for my request for attorney fees and the basis for my

22   request that you take some action about this.         I can certainly testify.     I

23   took the oath.     I can testify to firsthand information.      I have firsthand

24   information.     I would be happy to testify and swear that I sent this to

25   Attorney Durden.     He's never denied it.     And this objection is not very




                                     Kelvin E. Johnson, CSR
                                                                                        19


 1   well made.

 2                        I'll testify to my attorney fees too, please.

 3                        THE COURT:    It is hearsay.   So the objection is well

 4   made.

 5                        It's an out of Court statement, not made by a party,

 6   offered to prove the matter asserted within the statement.          That's clear

 7   hearsay.     And I don't hear any exception that you cite.

 8                        MR. STITES:    Well, I'll be happy to testify to my letter.

 9   That that will make it easier, your Honor.       And I was sworn.     At the

10   appropriate time, whatever that appropriate time is.

11                        THE COURT:    Go ahead.   Testify from the table.

12                        MR. DURDEN:    Your Honor, it would be the same objection,

13   whether he puts it in paper or if he testifies to what he said earlier.

14   It's still hearsay.

15                        THE COURT:    With respect to attorney fees, it's not.

16                        MR. DURDEN:    If it's a limited offer, your Honor --

17                        THE COURT:    That's what he just said in his argument,

18   that it was being admitted for the purpose of sustaining attorney fees in

19   this case.

20                        MR. STITES:    Well, it's obviously so.   We've already

21   established what happened by Durden's Exhibit 1 --

22                        MR. DURDEN:    I would object to any rule because this was

23   made as a general offer.    Which, again, it could be used for evidence for

24   all purposes.    If this is being offered and it's admitted solely as to the

25   issue of attorney fees, that's a separate issue.       And I don't object on




                                  Kelvin E. Johnson, CSR
                                                                                     20


 1   that basis.

 2                       MR. STITES:    Suits me.

 3                       THE COURT:    It's admitted.

 4                       MR. STITES:    May it please the Court --

 5                       MR. DURDEN:    For the limited purpose, your Honor?

 6                       MR. STITES:    May it please the Court --

 7                       THE COURT:    I can read it myself.   It doesn't please the

 8   Court to read it to me --

 9                       MR. DURDEN:    It --

10                       THE COURT:    Can you just stop talking when I'm talking?

11   Is that possible.

12                       Do you know how hard that is -- And I don't know why we

13   are having a record.   But if we are having a record made, please be

14   courteous enough to allow him to do it in a controlled way.

15                       Mr. Durden, do you have a comment you want to make?

16                       MR. DURDEN:    Just briefly.   When you said, "It's

17   admitted", my understanding is:     It's admitted for the limited purpose.

18                       THE COURT:    Exactly.

19                       MR. DURDEN:    Thank you.

20                       THE COURT:    Anything else, Mr. Stites?

21                       MR. STITES:    I would like to testify to my legal fees.

22                       THE COURT:    Go ahead.

23                       MR. STITES:    Do you want to hear the background about the

24   fact that I was an Eagle Scout and Board Certified --

25                       THE COURT:    I wouldn't belief it if you testified to it,




                                 Kelvin E. Johnson, CSR
                                                                                         21


 1   even under oath.

 2                        MR. STITES:    That I'm an Eagle Scout?

 3                        THE COURT:    I would like to dispense with testimony I've

 4   heard before.

 5                        Mr. Durden, do you want to stipulate to --

 6                        MR. DURDEN:    I stipulate, your Honor --

 7                        THE COURT:    Okay.   Thank you.

 8                        MR. DURDEN:    -- I stipulate to his qualifications.

 9                        MR. STITES:    I'm Robert Stites.     I'm Board Certified in

10   Family Law.     I have been Board Certified since 1984.       A month or so ago I

11   just recertified in Family Law for an additional five years.          I've been

12   licensed by the Supreme Court --

13                        THE COURT:    I think he stipulated to all of that.

14                        MR. STITES:    Thank you very much.

15                        Judge, I received Exhibit Number 1 by fax, by hard copy,

16   by certified mail, and I believe by email too.          But certainly by those

17   three.    I received that on August the 25th, Exhibit 1.        Exhibit 2, I sent

18   by email to Mr. Durden on the next day, August the 26th, expressing,

19   obviously, that I was unhappy -- we were unhappy, and saying please do not

20   force me to seek relief from the 324th District Court.          Which,

21   unfortunately, we were required to do.

22                        I have expended seven and a half hours of my time on

23   this.    I have prepared proposed orders.     I have reviewed the documents.

24   I've prepared the pleadings.       I've caused Mr. Scott to be served.     By the

25   way, the service fee from the private process server was $150.00.          He was




                                  Kelvin E. Johnson, CSR
                                                                                       22


 1   served on September 3rd at 9:20 a.m., it looks like.        The filing fees to

 2   file the contempt motion, which I've prepared, Motion for Enforcement, is

 3   $31.00.

 4                        I spent a lot of time talking to my client about this.

 5   I've been here at the Court's attendance, I've had nothing else to do

 6   except this matter, since 8:30 this morning.       I've been here since 8:30

 7   primarily --

 8                        THE COURT:    Is all of that included in the seven point

 9   five?

10                        MR. STITES:    Yes.   I anticipate that there will be some

11   time after this to prepare whatever order comes from this.        There's going

12   to be some order.     That there will be some time, probably an hour or so to

13   prepare it, send it to Todd Durden, whatever objections, get it signed by

14   you.     So that would be an additional hour.     So I charge at an hourly

15   billing rate of $350.00.     That's fair, just and reasonable for a lawyer

16   with my experience and my competence, having been a Family Law Attorney for

17   38 years or so.     That's comparable to other attorneys with my skill,

18   competence and ability in Tarrant County.       I'm asking for attorney fees of

19   $2,750.00 to be taxed, and I'm asking it be to taxed against monies under

20   Mr. Scott's control.     He gets money under his control.     Jill gets in 3K a

21   month.    I'm asking it not to be just taken out of community funds.      That

22   punishes Jill for something she shouldn't be punished for.        Mr. Scott has

23   money under his control.     He has a credit card.    He has a Wells Fargo

24   credit card, perhaps he can put fees, attorney fees, on.        I'm asking that

25   he pay $150.00 for the service fee and $35.00 for the filing fee.




                                  Kelvin E. Johnson, CSR
                                                                                      23


 1                       Everything I've talked about I have firsthand knowledge

 2   of.   All of the attorney fees are based on my understanding of what a

 3   reasonable attorney fee of a lawyer of my competence, skill and ability in

 4   Tarrant County.

 5                       That's all.    Thank you.

 6                       THE COURT:    Mr. Durden.

 7                       MR. DURDEN:    Thank you, your Honor.

 8                       May it please the Court.

 9

10                                     CROSS-EXAMINATION

11

12   BY MR. DURDEN:

13          Q.     Let me see if I understand your testimony.      Seven and a half

14   hours was for drafting, filing, preparing and for the hearing on the motion

15   of enforcement and sanctions; is that correct?

16          A.     Talking to the client, reviewing the exhibits, preparing the

17   proposed Court Order, being present today since 8:30, preparing and talking

18   with Jill a number of times about this, seeing if there can be any

19   resolution without a Court hearing.      And then I'm going to spend an hour or

20   so of time after today preparing an order.      So, yes, to all of those

21   conditions.

22          Q.     All right.   Let me show a document to you.     Did you receive

23   this document?

24          A.     You are handing me a fax, probably a hard copy, you send me

25   things -- You send me three copies of things.         I don't recall,




                                  Kelvin E. Johnson, CSR
                                                                                   24


 1   specifically.   I can't believe you would hand something to me and make some

 2   representation that you sent it, if you didn't, in fact, send it.      So I

 3   don't really recall.

 4         Q.    Is that your fax number?

 5         A.    (817) 336-7583 is my fax.

 6         Q.    Does it show that this fax was received?

 7 A. It does.

 8         Q.    Okay.    Now, in spending seven and a half hours, wouldn't it be

 9   customary to review the correspondence received on the motion before you

10   actually go to Court on it?

11         A.    Let me see.    Well, the answer is:    We filed our pleading on

12   August the 28th.    This was sent to me August the 29th.   Your client was

13   served September 3rd.    Responding to that, I'm not sure that I did respond,

14   specifically, to it.    The answer to your question is "no".

15                       MR. DURDEN:    Let me mark this as an exhibit.

16                                     (At this time Respondent's Exhibit
                                       No. 1 was marked for identification,
17                                     after which, the Proceedings continued
                                       as follows:)
18

19                       MR. DURDEN:    Your Honor, I offer Respondent's Exhibit 1.

20                       THE COURT:    Any objection?

21                       MR. STITES:    It's not relevant.

22                       MR. DURDEN:    Your Honor, under the Rule of Optional

23   Completeness you have the first letter.     You have his response.   This would

24   be my response to his response.

25                       THE COURT:    How is that not relevant, Mr. Stites?




                                 Kelvin E. Johnson, CSR
                                                                                        25


 1                       MR. STITES:    Well, it deals with the real estate

 2   appraisal, which has nothing to do with this.        You have to look at it.   I

 3   don't know it's relevant.   I would object to it.

 4                       THE COURT:    It's admitted over objection.    I find it

 5   relevant.

 6           Q.    (BY MR. DURDEN:)    Mr. Stites, you had already prepared this

 7   motion when you spoke to me on the phone, hadn't you?

 8 A. I don't remember talking to you on the phone on August the

 9   29th --

10           Q.    August the 28th when you filed it, you had already prepared it,

11   hadn't you?

12           A.    When I filed it I had already prepared it, yes.

13           Q.    Let me restate the question.

14                       That letter is dated August 29th.

15           A.    Fax and there should be a letter too at the same time.      I

16   typically do.   I don't recall you and I talking about any of this at that

17   time.

18                       MR. DURDEN:    We would object as nonresponsive.

19                       THE COURT:    Sustained.

20           Q.    (BY MR. DURDEN:)    Now, the day before at about 4:50 p.m., you

21   and I spoke on the phone.

22 A. I don't remember that.    I'm sorry.

23           Q.    You filed this electronically at or about the same time we were

24   on the phone, didn't you?

25 A. I don't recall being on the phone.      The file mark is August the




                                 Kelvin E. Johnson, CSR
                                                                                     26


 1   28th, 2014, at 5:11 p.m., e-faxed -- e-filed --

 2           Q.   Do you remember --

 3 A. I don't stay until 5:00 in the evening.     John Eck takes care of

 4   this.

 5           Q.   My question to you was:    Do you remember what time of day it

 6   was that we spoke on the phone?

 7 A. I don't recall speaking to you, Todd.     I'm sorry.

 8           Q.   At the time you filed this, you did fax it and -- or any

 9   other -- anything else that would give me to understand that it had been

10   filed until I received it by certified mail; is that correct?

11           A.   I'm sure we sent it to you by certified mail shortly after it

12   was filed.   If you are on the e-filing system you get a copy of this as a

13   matter of course, I do.   Some lawyers are and some lawyers aren't.      But the

14   e-filing if you're on that system --

15                      MR. DURDEN:     Objection.   Nonresponsive.

16                      THE COURT:     Sustained.

17           Q.   (BY MR. DURDEN:)     I was not e-served with a copy of that

18   motion, was I?

19 A. I don't have any knowledge about that.     You should have been.

20   I get regularly served e-filings from my --

21                      MR. DURDEN:    Objection.    Nonresponsive.   Everything after

22   "I don't know".

23                      THE COURT:     Sustained.

24           Q.   (BY MR. DURDEN:)     Now, Mr. Stites, in addition to the Motion

25   for Contempt that was set and we heard today, we had a pretrial conference;




                                Kelvin E. Johnson, CSR
                                                                                      27


 1   isn't that correct?

 2 A. I had requested a pretrial conference today, yes.

 3            Q.   We had a hearing on that matter; is that correct?

 4            A.   We spent a little bit of time on that.

 5            Q.   Now, in the exhibit that you offered to the Court, I had asked

 6   for your help in cooperating with me in order to get an appraisal on the

 7   house; isn't that true?

 8                       MR. STITES:    I don't know what relevance that has with

 9   the contempt pleading.    So I object.

10                       THE COURT:    What's the relevance?

11                       MR. DURDEN:    Your Honor, as to the issue of attorney

12   fees.

13                       THE COURT:    Sustained as to relevance.

14                       MR. DURDEN:    I'm sorry.    Okay.

15            Q.   (BY MR. DURDEN:)    Is it usual and customary in Tarrant County

16   for attorneys to agree to matters which are not truly in dispute?

17            A.   Todd, every situation is different.        Dealing with you has been

18   difficult.    Sometimes you say things that I find out later are not correct,

19   sadly.

20                       MR. DURDEN:    Objection.    Nonresponsive.

21                       THE COURT:    Sustained.

22                       Come on you guys.      Let's get through this, all right?

23   It's about attorney fees.    Did he spend it?     Was it reasonable?    Was it

24   necessary?    Let's go.

25                       MR. DURDEN:    Okay.




                                 Kelvin E. Johnson, CSR
                                                                                   28


 1                     THE COURT:    I'm leaving at noon for lunch.

 2                     MR. STITES:     Sounds good to me.

 3                     MR. DURDEN:     I'll pass the witness, your Honor.

 4                     MR. STITES:     Do you want any other evidence with respect

 5   to the underlying contempt motion?

 6                     THE COURT:    No.

 7                     MR. STITES:     Is there any issue with the fact that

 8   Mr. Calvin Gregory Scott who testified is, in fact, the same Calvin Gregory

 9   Scott, who is the Respondent --

10                     THE COURT:    There's absolutely no issue.   It's on the

11   record.

12                     MR. STITES:     I think that you understand what has brought

13   us here and why we've had to do this.     I think you understand that there

14   wasn't any resolution to this until you heard it, based on the statements

15   that Durden has made to you.

16                     I wish you would consider the documents that he submitted

17   to me as opposed to not necessarily the things that he said here today.

18                     MR. DURDEN:     May I add something, just in closing.

19                     THE COURT:    Uh-huh.

20                     MR. DURDEN:     There's usually four points we are supposed

21   to submit to the Court for the Court to consider in setting attorney fees;

22   usual and customary, reasonable and necessary.     My question would be:   What

23   was really necessary in this case, in light of this -- of this

24   misunderstanding or disagreement between the parties.     And what's the

25   appropriate resolve.   I would say as far as usual and customary goes, I




                                Kelvin E. Johnson, CSR
                                                                                       29


 1   think the Court, under Chapter 38 of the Civil Practice and Remedies Code,

 2   can take Judicial Notice of that, and also the practice here in Tarrant

 3   County.

 4                        We do have a couple of other motions.

 5                        THE COURT:    You are going to have to reset them.   They

 6   are not going to get heard today.

 7                        MR. DURDEN:    Thank you very much, your Honor.

 8                        MR. STITES:    May I respond to that quickly and then shut

 9   up?

10                        THE COURT:    Yes.

11                        MR. STITES:    Your Honor, this order says neither party

12   will access or deplete, then it lists some things, Texas Trust CD's.        Then

13   it says, "signed written agreement of both parties or order of the Court."

14   That is as clear as a bell.       And Attorney Durden is arguing to you as a

15   lawyer an hour ago that it is not clear.        If that doesn't indicate to you

16   that we had to come to Court to resolve this --

17                        THE COURT:    All right.   I will render by letter to y'all,

18   hopefully, by tomorrow, after I think about the testimony, the arguments,

19   and the evidence that's been admitted.       And if I don't render by Friday,

20   somebody needs to call me, okay?

21                        MR. DURDEN:    Thank you, your Honor.

22                        THE COURT:    Thank you.

23                        MR. DURDEN:    Again, you have taken Judicial Notice of the

24   file.     I would ask that you to find that there is no real injustice that is

25   at issue in this case.




                                  Kelvin E. Johnson, CSR
                                      30


 1   Thank you.

 2   THE COURT:   Thank you.

 3           (Close Of Proceedings)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




             Kelvin E. Johnson, CSR
                                                                                  31


 1                              C E R T I F I C A T E

 2

 3
     STATE OF TEXAS                        )(
 4                                         )(
     COUNTY OF TARRANT                     )(
 5

 6           I, KELVIN E. JOHNSON, Official Court Reporter in and for the 324th

 7   Associate Court, Tarrant County, Texas, do hereby certify that the above

 8   and foregoing typewritten pages contain a full, true and correct

 9   transcription of my shorthand notes requested by counsel for the parties

10   upon the occasion set forth in the caption hereof, as reduced to

11   typewriting by me or under my direction.

12           I further certify that the total cost for the preparation of this

13   Reporter's Record is $____________________ and was paid/will be paid by

14   _______________________________________.

15           WITNESS my hand this the __3rd______ day of __October______, A.D.,

16   2014.

17

18

19

20

21

22                                   ________________________________

23                                   Expiration Date: December 31st, 2015
                                     Official Court Reporter
24                                   324th Associates Court,
                                     Tarrant County, Texas 76196-0211
25                                   (817) 884-1192




                                 Kelvin E. Johnson, CSR
Aut:; ?G 2014 2:03PM Durden Law firm 817-431-0096                 page   2




  DURDENLAWFmM
                                               131 E. Vine St.                       Office.' 817/431-0099
  Todd A. Durden, Esq.                         Keller, TX 76248                      Fax:     8171431-0096
                                               dur denLawyer@au.net                  www.thedurdenlawfirm.com




          Robert T. Stites, Esq.                                                   August 25, 2014
          933 West Weatherford st.                                           Via Fax: 817-336-7583
          Fort Worth, Texas 76102                                              Via First Class Mail



                  Re:    ITMOTMO Bette Jill Scott and Calvin Gregory Scott
                         Cause No. 324-551602-14


          Dear Mr. Stites:

                 We are in receipt of your correspondence dated August 20, 2014, wherein
           you present a counter offer to the settlement offer Mr. Scott made in mediation
           with Dale O'Neal. My client cannot accept this settlement offer. So, as it
           stands, the parties are still quite a bit off in their settlement positions.

                   Accordingly, my client has accessed community funds pursuant to Texas
           Family Code Section 3,102 for litigation expenses.   Specifically, MegaFlex CD,
           identification number 155517-90, was cashed today for a value of $70\089,
           One half of the total, $35,042, is deposited into my lOLTA account, to be
           applied to litigation expenses. The remainder has been deposited into a new
           Texas Trust account, account number 404797-30 in the names of Mr. and Mrs.
           Scott. Please see the attached documentation   from Texas Trust Credit Union
           detailing these transactions.

                 I look forward to your cooperation in minimizing the costs and attorney
           fees necessary at this juncture.  First, an appraisal will need to be done of the
           house, and of course, the appraiser will need access to the house in order to
           conduct &'1 appraisal. The differences in values between the parties necessitate
           a professional appraisal.   I would appreciate your cooperation in allowing
           access to the house such that a motion and hearing is not necessary.

                  Further, the contents of the house need to be valued. My client wishes
           for a video recording to be made of a walkthrough of the house, and wishes to
           be present when it is made. TJ:l1.S is to assure him that contents have not been
           taken from the house, and also form a basis for an appraisal of the contents of
           the home. Certamly the household goods and furnishings in a home worth half
           a million dollars are not without value, but no value for these items is reflected
           upon your client's settlement proposal.


                                                                                                     EXHIBIT
Aug 25 2014 2:03A'1 Durden Law firm 817-431-0096      page   3



         To:       Robert T. Stites. Esq.                                 Acgust 25, 2014
         ?rom:     Todci A.   Durden                                           Page 2 of 2




                Another difference that needs to be explored is the value of survivor
         benefit annuity. As you are probably aware, Mrs. Scott enjoys a 75% survivor
         annuity on Mr. Scott's pension.       An actuary will need to be employed to
         properly value this asset, and he will be presented for deposition. Along with
         the deposition of the actuary, the deposition of the CPA will need to be taken.
         You have taken the position that the amount of monies used by Mr. Scott for
         his addiction is approximately     $ 20,000.00. We believe the true amount is
         $10,000.00, and this will be borne out by a deposition of Mr. Rice.

                Further, a valuation on the country membership        will need to be
         performed by a professional. Although it cannot be sold, it does have value, at
         least to the parties. The value may have to be set at replacement value, but
         apparently neither party wishes to give it up. My client is willing to take the
         country club membership at the cost value.

                Finally, my client would like access to the family photos over 40 years of
         marriage. It is his intent to take the hard copies and digitize them, which he
         may be able to do on his time and with his equipment.           In any event, the
         pictures over the 40 years of marriage are valuable, and he desires to enjoy
         access to them as Mrs. Scott currently does.

                 Thank you for your attention to this letter and please respond    as to the
          appraisal of the house at your earliest convenience.



                                                     Sincerely,



                                                     Todd A. Durden




         TAD/jcg

         Enclosur es:   As Stated


         cc:            Client                                         Via Email
Aug 25 2014 2:03PM Durden Law flrm                                                                                                                817·431-0096                                                                  page 4

    ---_
     0.:   •••    ~.
                       .....
                           e,
                                    -
                                    I       r
                                                       ..••..... ---'"
                                                         v   ••        , ';,.     "




 See receipt                                                                      for reference                                                       check #0000229109                                                                 check                              $35,042.04

 Acct # 0000404797                                                                                                                                                                                                                                                                                                    08/25/14

 DUREN                            LAW FIRM
                                                                                                                                                                                                                   .:.-'j";..    -,.



 RE: CALVIN G SCOTT                                                                                                                                                                                                                                    .. "


                                                                                                                                                                                                                                                                                :,,"




                                                                                                                                                                                                                                                                                                                                                  I




                   /-:~
                      .,,-
                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                  I
                              .

                                        f                                                                                                                                                                                                                                                                                                229109
                                     t~
   TEX-AS TRUST
           C           f~                   C
                                    . SOD COUNTRY
                                                       c.     1 ·T


                                            [,'It.NSFIELD, TX 76063
                                                   (972) 263,5171
                                                                                                U'
                                                                                                CLUB
                                                                                                          H
                                                                                                              DR.
                                                                                                                    tON
                                                                                                                                                                                                                                                                                                                                                  iI
                                                                                                                                                                                                                                                                                                                      $35,04.2.04                 !
                       *" TEURTY                                                                         FIvE              TH0USlIJIDFORTY'                                              TNO :OOLLiLlv{S                                          At-IT)                   04          CENTS
                                                                                                                                                                                                                                                                                                 tEXAS
                                                                                                                                                                                                                                                                                                             H

                                                                                                                                                                                                                                                                                                                 TRUST CREDIT UNION
                                                                                                                                                                                                                                                                                                                                                  I

                                                                                                                                                                                                                                                                                                                                                  II
           PAY                                           DUREN                                           LAW              FIRM
   TOTm~

    ORD~~ . RE :CA!i'ir~'!{'                                                                                               G~'CdT~




                       to
                       fIl
                       t:'}
                       '0
                       0
                                    ,;.;.
                                                ~:.
                                                 ~.
                                                                  rri
                                                                  :"_1
                                                                  ~~:;
                                                                  ~.;.
                                                                  :-1 'l.'
                                                                                      ~ ~~
                                                                                      '-' r
                                                                                      ;1;
                                                                                      ;1:
                                                                                                -
                                                                                                ..

                                                                                                ."
                                                                                                              t=j
                                                                                                              ::;
                                                                                                              IT
                                                                                                              U'
                                                                                                              ,<
                                                                                                              jl~
                                                                                                                            OOc~lX!:j
                                                                                                                            0
                                                                                                                               :> •...
                                                                                                                            er a,

                                                                                                                             " " i.,·
                                                                                                                                      No
                                                                                                                                         c
                                                                                                                                           If)

                                                                                                                             ".... ... i> •.." ""
                                                                                                                                           .0,



                                                                                                                                       " '"'
                                                                                                                                           C-
                                                                                                                                                 




                                                                                                                                                                                            "3 '"
                                                                                                                                                                                            G     '<
                                                                                                                                                                                                    tl
                                                                                                                                                                                            •.•. -e;';oJ
                                                                                                                                                                                            01

                                                                                                                                                                                                    t'l


                                                                                                                                                                                                    I:"
                                                                                                                                                                                            rr .2 >:-;
                                                                                                                                                                                                    '"
                                                                                                                                                                                                    '""j
                                                                                                                                                                                                    ri
                                                                                                                                                                                                           ~o
                                                                                                                                                                                                           '0"
                                                                                                                                                                                                           o
                                                                                                                                                                                                           :;
                                                                                                                                                                                                           a.
                                                                                                                                                                                                           I>


                                                                                                                                                                                                           ()

                                                                                                                                                                                                           ".
                                                                                                                                                                                                                                .)
                                                                                                                                                                                                                                .:-
                                                                                                                                                                                                                                Jl
                                                                                                                                                                                                                                        '">: ~0 '"" :!4
                                                                                                                                                                                                                                        


                                                                                                                                                                                                                                        es
                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                             c 
                                                                                                                                                                                                                                                                                                           fit
                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                 P1~l
                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                            [r>',\V  J
                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                                  l',
                                                                                                                                                                                                                                                                                                                                                  11
                                                                                                                                                            5'
                                                                                                                                                                                                                                                                                                                                ,,
                                                                                      ,.~.                                                                                                                                                                          3                                >3                             Jil
                                                                                                                                                                                                                                                                                            rr
                                                 ~
                                                 ~c..t
                                                                   r-; !f-
                                                               ~~. ~:.                                        \II
                                                                                                                                                                              !                                                                                     "'
                                                                                                                                                                                                                                                                    ;t                 ;
                       [) ; i,

                       7  (}
                                     ~,-,
                                                                  ~)
                                                              .•.. <
                                                                           ~':-:'

                                                                        ."'" .::~~~~
                                                                             ..
                                                                                                              ~
                                                                                                                            1
                                                                                                                                      !t                                                    ...
                                                                                                                                                                                            a                I
                                                                                                                                                                                                            co                          w
                                                                                                                                                                                                                                            ''"" '0
                                                                                                                                                                                                                                                              -.l
                                                                                                                                                                                                                                                                    t:'                
                                                                                                                                                                                                                                                 .t>                            W
                                                                                                                                                                                                                                                                                -J
                                                                                                                                                                                                                                                                                       .0

                                                                                                                                                                                                                                                                                   co c.r,
                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                             N

                                                                                                                                                                                                                                                                                                           C
                                                                                                                                                                                                                                                                                                                  ~
                       ~                                               ..-                                                                                                                                                       -'
                                                                                                                                                                                                                                 ...,                         I:,               0
                                                                                                                                                                                                                                                                                   "" .."
                                                                                                                                                                                                                                                                                                                  U1
                                                                                            '

                                                                                                 ...,                                                                                        :;
                                                                                                                                                                                             ..,                                                                                o -o
                                                                              c                                                                                                                                                          e
                                                                  :-
                       ' ......•.                                 If..
                                                                             "-';:
                                                                                                                                                                                                            0                    
                                                                                                                                                                                                                                                 0            -.)                            .•..
                                                                                                                                                                                                                                                                                       "
                                                 l~:                                                          -t<>
                         !
                       ~ "-                      ..;:~
                                                                  '; •.1.             'T'
                                                                                                              en                                                                                            "'"                                  "'"                            '"                         Z
                                                                  (T
                       \;0                       u                                     .:;                    0
                                                                                      .. : ;;:.                                                                                                                                                                                                                   ~
                                                                                      ...•.
Aug 25 2014 2:03PM Dude;) law                                firm 817-431-0096                                 page 5




  r                          ----=-:-,                                                                                            Account:          00004-0 .• 7IT          On the undersigned, us individuals, The undersigned agree .0 conform \0
                 the: Crc{lJr UnIOI1'~rules, regulations, bylaws Bod policies now in effe(.:t and as amended or adopted hereafter, The undersigned also acknowledge receipt of the
                 Credi; UOI()r,'s ,.!>.">'OUni Agn:e,,",cnt, Truth-in-Savings Disclosures, Rate find "'re Schedule, founds Availability Disclosures and Electronic Funds TlIlll:ifa
                 Disclosures, wiliel] !ire incorporared into and made a part of this applicat.on, and agree [0 the terms and conditions SWIM therein, ill addition to any amendments rb.
                 ("".cit Uaicn mal' make 1'0111linw to rime. THE INTERN". L REYENVE SERVTClI DO f.S ""err REQUIR.E VOUlt CONSENT TO {NV PROylSION OF
                 :nlIS DOCU~'IENTOTHCR. TIIANTl:1E CERrlflCATIONS                          RgOVIRED TO AVOID BACKUP'\'l'fTHHODfNG,




       I>.• --·----~--·-·
              ~~Ign.atUfo¢
Aug 2.5 2.014 2:04PM Durden Law firm 817-431-0096                                                                                                                                page    6



                                                                                                                                                                                                      Account:          OtlllO;:i0:l797-3H

                                                                                                                                                                                             Ownership Type:            Sin~lc        P~rlr

                                                                                                                                                                                                        Date'           UR.:1S.'2fl 1 ~
                                                                                                                                                                                                 Created By:
                                                                                                                                                                                               Approved By:


                                                                                                                            Mem bership Application
                         Ptcasc Re.er iO your "'\c~ounl Agrecmen:                              for a descr.puon             of the dilTcicnl aspcctx and conditions of uccoum ownership avuilable 1"0~'0t1 Your account \.'I'il!be z
                         Sin gle Pany ACCOl1ni unless YOU identify a Joint" Owner below                                          ilO~ aU parties sign the ty1c!nbcr~11~rpApplicauon. AJl joint Accounts arc designated as Join: w)th Rig.ht
                         of Survivorship.

                         The ulld~r'igl1ed. as authorized rcnrcscntarive (S) of the MembershiJl Applicant. hereby make application for membership ill TEXAS TRUST CREDlT l.NION and
                         agree Ie, subscribe to :,\ lc:!.i one share. In conslcering Ihis appllcarion and/or any reques] for financial services, the undersigned nutborize the Credit Union 10 verify
                         credit ~nd: employment histor.~· rind/or have a credii-reporting    agency nropare a credit report on the undersigned, as individuals. The undersigned agree to conform to

       l
       1
                         11>< Credit Union', rules, regu;f1iions.·bylaws and policies now in effccr nnd OS amended or adopted hereafter. The undersigned also acknowledge receipt' ot rne
                         Credit Union', Account Agreement, Truth-in-Savings          Disclosures, Race and Fee Schedule, Fund, AVililabilil)' ::>i"closlJr~ and Electronic Funds Transfer
                         Disdo5urcs, which me- iucorporatcd into and made fl. part or-this l1pplic'!lion. ~':!!ldagree HI ibe terms and conditions stmed tb(~n::in: in addition 10 (In)' ame!i(~I11~n{s.the
                         Cr,di, Union INI~' "",IQ' Ii-o,>olime '" time. TIrF- I~TERi'..:.~\'L RFYEi':LE SERViCE         1)')[5 KOT HEllUmS        vmlr~ CO",'i';F'I['lQ :\1\)' I'ROVrSlON Of'
       .1                THJS       DOCU.\! ENT .Q.Tl·W1ZTHAN                             -J   HE CEll HFlCAT10_r-;S                           REQUIRE))             1'0 A vom          BACK.UP   WfTHHOD!."C.


   l                                                                                                                                                                                                                                                i
   I_I1     f.          First
                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                          Me.m!x:,ship Eligibility

   " I
   ;.I
                        C>lIvin
                        Adnress
                        !6J3 ~.!'~dle Creek                A ': .172:7 .. .
                                                                                               G

                                                                                                            _
                                                                                                                                                        !
                                                                                                                                                        Apt.
                                                                                                                                                        _
                                                                                                                                                                 City    I
                                                                                                                                                               i ArJill ton
                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                        Slate
                                                                                                                                                                                                                                        Tx
                                                                                                                                                                                                                                                           Liv(>
                                                                                                                                                                                                                                                                    I    Zil}
                                                                                                                                                                                                                                                                         7(i(Jl5j
   ,                    ::;SNn ;},                           ['ale of B.rtl:                   I    Home Phone                                     I Work Phone                               Mobile Phone                   i   Cl,~xSy$.lcm£                                                                        I
                       U. .:/i/-'
                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                     !

  ,.                                                                                                                                                                                                                                                                                         __--i
              :n,lrt,ctiClI1 to Signer:                        If you J,;r;e been notified b)· ttc internal revenue, Service (!RS) th~t you are slll!icct \0 bncKJ]l withholding due to payee underreportinj; ilnd                                                                                                  :
    1            jlf    you have nor received                   110ti.~ frol;> the [RS £lJ1Jtthe backup withholding has terminated, you must strike out the language In clau S~ 2 of the certificntion below.                                                                                                       III




                        U"d", penalties of perjury, by ,;igning this upplicnticn, I certify (I) that the number shown on VIis form is 111)' COITec: taxpayer identification     number and (2) that                                                                                              j   am
                        not subjcc; to bllCKLIP withhold ing either because I have not been notified lilall nn: S~Jb.iCCI to backup w ithhol ding as a result of a failure to report all mtcrcsi or
        {hvldcl!d~ (H the Intcmai Revenue SCI"' ice has not ficrl HIe t..:~J r~Jno                                                                 t~.ngS'!rsubject to backup wlthholdng             and (3j   rhar 1 am a U.S. per,)PI1 (including                                 8   i ;.~.
  -1 're""knrf,,,c"J                   ,/--J ../         r:                 J;j(I'                                 ~d                                  ":-L~                 .                                                                                                                                    i
  y ,                                /                        .>         /1/;'    ::..J«


                                                                                                                                        Last
                                                                                                                                                                             _

                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                 -----11
   I. L.I"\d(lrc:"
  II I SS\iflfN
                 1
                                       -


                                                     1::;~~~_~:_8iclh                 J_                   ~~'
                                                                                                   HomcPho"C
                                                                                                                       ------,c-:--~=:------------------I·
                                                                                                                               . Apt. I City


                                                                                                                                               ~()rk
                                                                                                                                                               -1---.'


                                                                                                                                                            :hCl_n_e
                                                                                                                                                                             -~~~-


                                                                                                                                                                                          -'-l~~_ile_p~~ne;                      Chr. ;;xSystems
                                                                                                                                                                                                                                                :::-:-rs,u{c-
                                                                                                                                                                                                                                                Stat"               Ir -Z·J·-p

                                                                                                                                                                                                                                                                    I                    .
                                                                                                                                                                                                                                                                                                 _~,;
                                                                                                                                                                                                                                                                                                          --I                 I
                                                                                                                                                                                                                                                                                                                              I"",
                                                                                                                                                                                                                                                                                                                                _


                                                                                                                                                                                                                                                                                                                                ....•
  11ft)                     l·"'"N"'"'u-,,"",o"'·_-'·r-·   I       II) 1 T;.:p~                                                II       E~f~ail                                                                                         Thumbprillt."
                                                                                                                                                                                                                                  J
  i              .
                 ;Ul2           N;'~,bc;1---!-lTl
                                                           !
                                                                       Pi~'~I;'-::-----_--_-"--_--·                     -      i I:.;;,-       p-;"ln-j-.c-'------------------·-----j----I                                                                                                                      I
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                           I'".,




                 f'Sig1\'al:uj:e-                                                          ~                       -         ---                                                                                                   I

                                                                                                                                                                                                                                                                                                                          !
             i          r'~SI
                                                                          ----'-.----.---.--~-~--~-_r___                                                                                      -..                         -,--.,-----.~-1
                                                                                                                                                                                               ---------~'._____r_-;:-;~-.-.
             ~),ddrc~:> -------
             I ____                                                                                                                            _ __ 1
                                                                                                                                                     : l\pl
                                                                                                                                                                -
                                                                                                                                                                  I
                                                                                                                                                                  City
                                                                                                                                                                                 ..
                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                        ~!'
                                                                                                                                                                                                                                                ,"J~'l.lc       ,       l.p                                   :

                                                                           I
                                                                                                                                                                                                                                                                                                     -l 1
             f-SS~:!T1N                    -                       D~IlAug 25         2014    2:04PM Durden Law finn                      817-431-0096   page 7


           ~?
                  (---~
  TEXAS TRUST
          CREO                T                UNION


  ltcct   **~***"'J\'*17
  Eff:    oa/25/H.                        Data' 08/25/14
  Tll;:   1249                             ':'ilI.tl: 1: 07pm
  Do~ Number:                                       ~e36956


  Deposi.t to          MECA FLEX CD 90
  Prev Ba1:                                       70,145.96
  Maturi.ty       date:                            11/13)14
  Alu.o.unt;                                           20.76
  New Bal:                                        7Q/166.74
  Seer:                                   #326696
  Comment        for MEGA FLEX CD 90
  ;..:pl:. Ea:r:ned  O. 4.!H OB/01(14 to
                                         09/24/14
  Sh"re Di v-idend                           2D.76




      Enter           for a chance to win $50! !

    ~r.;:)ll:'~   op~.nior: is Lmpor t ant;                   to    1,;,5.,
    ~19ase s~are your experlence wltn
         t~~ service provided by
           NIC~ during             today's             visit.

          Go     to Tex~~irru5tCUwcrg/su~vey
                 and Arter  the followinq
               response code: RY-G5RHJ--19
                                  oj,'~ ..••
               2014 2:04Pt-1 Durden Law firm 817-431-0096                page   8
Aug


               ~?
                    (
                        ~
  TEXAS     eRE             0
                                           TRUST
                                               I.J N       o     N

  Acct       ****j;·;Ir*#r~7
  T;f:l:;    08/25/14                      Date:        09/25/14
  Tl~:       1249                              'l.'iroe; 1: 08pm
  Doc       Nlllnl:>er:                                  9836964


  t\'it.hdrw~       trom
                     NEG..~FLE}~ CD 90
  Pr"v Bal:                         70,166.74
  Matur~ty dace :                    n/13/l4
   Inta-=es t;                           77. fi'
  .~tO'..lIit:                      ,0,089.07
  New Bal;                                0.00
   Seq;                                *326837
  D.ap.osi.~ to  FP.EE.&: FLZXIeLE 30
  Acct :XXXXX:00:XX
  SCOTT, C1>.LVIN G
  AITtOun"t :                                       70,D89,07
  Seq:                                                 #326838
  Snare        Pe:1al.ty                                -71.67




                  InJ.thorized     by

  :r:D Source:
        Drv     Ll.-C                                  _

        SigCard
        2nd ID
        Other



        8nter        for a chance                to win $50!         I


       '~Ollr op.i o.i on is i.mpc.r t an t, t c QS.
      2lease shtre you~ Bxpsrience               with
              the s~rUlce     provided       by
              ~I-CK 1~ring            t0day~s          v~sit.
            Go to TexasTrustC{).org/survey
                 a~d enter the following
              responsQ           code:         T6-G5RHJ-19
                                    -k""   *
Aug 25               2014       2:05Pt-1 Durden             Law    "
                                                                   111m   817-431-0096   page   9

               ~--.....
                          (
                          '~,
 TEXAS TRUST                          T             U   N    tON


Jl...cct.     **·** .•.•....
                         9"7

Eft:          08(25(14                          Date: 08/25/14
T11:: 1249                                       Time;  1: 09p""
DOC         Number:                                         98369-69



Wit:..l).dn11 from                           FLEXIBLE 30
Prevaal:                                                70,OB9.07
Amou..1'lt:                                                    5.00
New Bal:                                                70,084.07
Seq:                                                        €32G91.3
Deposit to
E'rev Sal:                                                        0.00
lUnount:                                                          5.00
New         Ea.!.:                                                5.00
Seq:                                                         ii326~H




                      Authori:ted    by

 ID Source:
       Drv       Li.e                                        _

       sigCard
       2nd           YO
       Othe::



       Enter              for    a chance to win $50 r                      I




            Go to Texa~rrustCJ.org/survey
                     and enter            the following
               response            code: WJ-RXRHJ-19
                                          'I:'i:*
A!JQ 2S 2014       2:03PM Durden Law firm 817-431-0095                          page   1




  DURDEN LAW FIRM

                                                       13 i E. Vine St.                                       Phone      817/431-0099
  Todd A. Durden, Esq.                                 Keller, TX 76248                                       Fax         817/431-0096
                                                       durdenlawyertiiott.net                                 l1-Ww.   thedur denlawfirm .com




          Robert T. Stites, Esq.                                                                        Fax: 817/336-7583
          933 West Weatherford St.                                                                    Phone: 817/336-7577
          Fort Worth, Texas 76102
                                                                                                   Sent on August 25. 2014

          Copy by regular mail: Yes                                                        No. of pages including cover:_9_

                                                    FA){ COVER SHEET
               I The information contained in this facsimile transmission is confidential and may be privileged
               I   under the attorney/client privilege recognized under Texas and Federal law. It is intended for use             I
                   by the above-named recipient only. If for some reason this transmission is not received by the,
                   above-named recipient, you are hereby put on notice that any dissemination, distribution,                      I
                   publication or copying of this communication is prohibited.         If you have received this
                   communication in error, please call the sender at 817/431-0099 (you may call collect); we will
                   arrange to have the documents you have received destroyed or returned to us at no cost to you.

                                    Re:     Cause No, 324-551602-14,                   ITMOMO of Scott

          Dear Mr. Stites:

                  Enclosed herewith           please find correspondence                    from Mr. Durden      in connection
          with the above referenced           matter.


                                                                 Sincerely.


                                                                 Carmen Griffith
                                                                 Legal Assistant to Todd A. Durden


          TAD/jcg

          Enc!osure: As stated above

          cc:          Client          (wI enc's)                                                                Via ernail
3S2.~1- In the Matter of the Marriage of Scott                        https://Imil.google. com/mail/u/ Ol?ui =2&ik=a0048a5 7de&vi ew=pt&se ...




                                I                                                Robert Stites 



          In the Matter of the Marriage of Scott

          Robert Stites                                                 Tue, Aug 26, 2014 at 2:48 PM
          To: durdenlawyer@att.net
          Cc: Jill Scott 

            Mr. Durden:My client and I have received your August 25, fax. I am surprised, frustrated and upset that you
            and Mr Scott would undertake to unilaterally violate provisions 6, 9, 10 and 11 of the mutual temporary
            injunction in effect. You and Mr. Scott have absolutely no right to negotiate a community property Certificate of
            Deposit for hypothetical future legal fees. You have cost the community estate lost interest on the CD and
            perhaps a penalty for cashing out early. The documents you sent me indicate that a $35,000 account has
            been opened only in the name of Calvin Scott. Please restore these monies to the community estate
            immediately--including lost interest and penalty, if any. Please provide verification of this immediately. Please
            do not force me to seek relief from the 324 th District Court. Robert Stites




of 1                                                                                                                     8/26/20142:48   PM
DURDEN LAW FIRM
                                         131 E. Vine St.                         Office: 817/431-0099
 xid A. Durden, Esq.                     Keller, TX 76248                        Fax:    817/431-0096
                                         durdenlawyer@alt.net                    www.thedurdenlawfirm.com




        Robert T. Stites, Esq.                                                August 29, 2014
        933 West Weatherford St.                                        Via Fax: 817-336-7583
        Fort Worth, Texas 76102                                            Via First Class Mail


                Re:    ITMOTMO Bette Jill Scott and Calvin Gregory Scott
                       Cause No. 324-551602-14


        Dear Mr. Stites:

              Thank. you for calling my office yesterday to follow up on our recent
        exchange of correspondence.     I understand your position that you do not
        believeO Mr. Scott has properly accessed community property for the purpose
        of the payment of attorney's fees and litigation expenses. I also understand
        your position that you oppose a real estate appraisal of the parties' principal
        residence.

               As we discussed, no community funds have been expended.               The
        certificate of deposit was closed. One half of this funds from the CD were left
        on deposit with the same bank. The other half were deposited into my trust
        account. I will preserve the funds in my trust account until a hearing is held in
        this matter, and Mr. Scott will not access the other half of the funds.

               My legal assistant, Lorraine, will try to arrange a time for a hearing in this
         case with respect to these issues. I look forward to your cooperation to set this
         matter for a time and date convenient for the parties and the attorneys.


                                                           Sincerely,

                                                         ~tfl}~
                                                           Todd A. Durden

         TAD/lmr

         cc:           Client                                                Via Email
DURDEN LAW FIRM
                                                  131 E.VineSt.                                  Phone 817/431-0099
Todd A. Durden, Esq.                              Keller, TX 76248                               Fax    817/431-0096
                                                  durdenlawyer@att.net                           www.thedurdenlawfirm.com




       Robert T. Stites, Esq.                                                              Fax: 817/336-7583
       933 West Weatherford St.                                                          Phone: 817/336-7577
        Fort Worth, Texas 76102
                                                                                     Sent on August 29,2014

        Copy by regular mail: Yes                                          No. of pages including cover:_2_

                                                FAX COVER SHEET
              The information contained in this facsimile transmission is confidential and may be privileged
              under the attorney/client privilege recognized under Texas and Federal law. It is intended for use
              by the above-named recipient only. If for some reason this transmission is not received by the
              above-named recipient, you are hereby put on notice that any dissemination, distribution,
              publication or copying of this communication is prohibited.         If you have received this
              communication in error, please call the sender at 817/431-0099 (you may call collect); we will
              arrange to have the documents you have received destroyed or returned to us at no cost to you.


                               Re:     Cause No. 324-551602-14, ITMOMO of Scott

        Dear Mr. Stites:

               Enclosed herewith please find correspondence from Mr. Durden in connection
        with the above referenced matter.



                                                           Sincerely,


                                                           Lorraine M. Robinson
                                                           Legal Assistant to Todd A. Durden


        TADllmr


        cc:       Client                                                                            Via email
HP LaserJet M1536dnf MFP

Fax Confirmation
Durden Law firm
8i7-431-0096
Aug-29-2014     1·26PM


Job     Date             Time           Type                                      Identification                                            Duration                             Pages   Result
 5229    8/29/2014       1:25:47PM      Send                                      8173367583                                                  1: 06                              2       OK




                                DURDEN LAw FiDI

                                                                                             III £.Vil1eSt.                                        Photic     31"4:3Io01J99
                                Todd A. Du:den. E>q.                                         lUlin. TX 762"                                        fu         1l7lU 1.00116
                                                                                             dvI"''''~SIll'l·''''                                  -        rMdwthNtrWf'""-COM




                                       Robert T. Stites. Esq.                                                                               Fa.: 8171336-7583
                                       933 West WealhBl10rd S1.                                                                           Phone:       8171336-7577
                                       Fort WOrth. Texa. 76102
                                                                                                                                        Senl on AWVl!t 29 2014

                                       Copy by "'1lular mall:         :iu                                                No. of pag"" Including cov"':....i...

                                                                                           FAX COVER SHEET
                                             The Infot1na:lon   contained        In this    lacUnUo    tr&lWT'is.s.ion 1:1 eonteDnUal    eee May be Il'Mlegecl
                                             vn40t tile,"'o""Jldin'         ~,             rOCGgoiAd undar T__        .nd Fot!enllow.       n 111_            fer 1M


                                         . pu~ca~n
                                                               ~o~~~~~~:=:t!~
                                         ! :r::.=n::"~:'l:~t.!,:;
                                                          or copYll'li of tflia comt'lU1~       11 prohibited.  If you neve roceivod tl'lia
                                           comtnutticst.lOn In error, p1081O ca!llhu   acnder 81 817/431-0099 (you may oa!1 coiled); we will
                                             arr     e 10 ha'o'oIhtt docu/'TJcWIls u ha..,. tWcolvod dOl                 04"rctlumed to \j,.a~ no ooat lD         u.

                                                                Ro:         Cause No. 32+~~1602-14.                   ITMOMO        01 scon
                                       DeBf Mr. Stees:

                                               Enc!o..,d hlJrewith please find correspondence                              from Mr. Durden             In connection
                                       wllh the above referenced matter.



                                                                                                      Sincerely.



                                                                                                      lorraine M. Robinson
                                                                                                      Lugsi A$Si$l/lllt to Todd A. DUrrion


                                       TAD/lmr



                                       CC:         Client
                                                                                                                                                       Voaemail
                           CERTIFICATE OF SERVICE

      I hereby to certify the timely service of this Reporter’s sworn record in

accordance with Rule 9.5 of the Texas Rules of Appellate Procedure upon the

following:

Respondent:                         Hon. Jerome S. Hennigan, Presiding Judge
                                    324th Judicial District Court
                                    Tarrant County Family Law Center
                                    200 East Weatherford Street, 4th Fl.
                                    Fort Worth, Texas 76196-0232


Attorney for                        Robert T. Stites
Real Party in Interest - Wife       933 West Weatherford Street
                                    Fort Worth, Texas 76102


Attorney for                        Mark J. Rosenfield
Real Party in Interest - Husband    933 West Weatherford Street
                                    Fort Worth, Texas 76102




                                                /s/ Todd A. Durden